DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 15 July 2022, regarding the Eastman Chemical Company application.

Claims 1-19 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed 15 July 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over a US Patent Application to Papadakis, et al. (US 4,536,274; hereinafter, “Papadakis”).

Regarding claim 1, Papadakis discloses a transcutaneous blood carbon dioxide sensor comprising a palladium/palladium oxide junction type electrode (Abstract; this reads upon the instantly claimed, “[a]n electrochemical electrode for use in a biosensor”).  Papadakis teaches a base or substrate of substantially electrically nonconductive material (Col. 4, lines 52-54; which reads upon “a substrate”).  Papadakis further teaches a palladium metal electrode was applied by silk screening onto substrates (Col. 12, line 38-39; which reads on the claim limitation, “a palladium metal layer manufactured on said substrate”).  Additionally, Papadakis teaches an electrical current was conducted between the palladium metal electrode and a platinum counter electrode until a desired matte black appearance indicating the presence of palladium oxide was manifest upon the electrode (Col. 12, line 67 – Col. 13, line 4; which reads upon, “a palladium oxide-containing layer manufactured on said palladium metal layer”).
Papadakis does not explicitly teach the thickness of the palladium metal layer and the palladium oxide-containing layer.
However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04 IV A).

Regarding claims 2 and 3, both instant claims recite the usage of the claimed electrochemical electrode, i.e., "is a medical sensor" and "is a blood glucose sensor".

Regarding claims 4-6, Papadakis does not explicitly teach the thickness of the palladium metal layer and the palladium oxide-containing layer.
However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04 IV A).

Regarding claims 7-14, all said claims are product-by-process claims, and thus do not impart patentability to said apparatus claims.

Regarding claim 15, Papadakis does not explicitly teach the thickness of the palladium metal layer and the palladium oxide-containing layer.
However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04 IV A).

Regarding claim 16, Papadakis teaches the substrate may be a thermoplastic material or thermosetting resin (Col. 4, lines 58-60).

Regarding claims 18 and 19, Papadakis teaches the electrochemical electrode. The recited term, "is configured to receive a ... coverage" only makes the limitation that the claimed electrochemical electrode can have a coverage applied, however the it does not positively recite that a coverage is part of the claimed apparatus.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Papadakis as applied to claim 1 above, and further in view of a published paper by G. Macfie, et al. ("Room temperature formation, electroreduction and dissolution of surface oxide layers on sputtered palladium films", Electrochimica Acta, 56(24):p. 8394-8402, Oct. 2011; hereinafter, "Macfie").

Regarding claim 17, Papadakis renders obvious the limitations of instant claim 1.
Papadakis teaches the substrate may be a thermoplastic material or thermosetting resin (Col. 4, lines 58-60).
Papadakis does not explicitly teach the substrate is a polyester or polycarbonate.
However, Macfie discloses a palladium working electrode having a palladium oxide, wherein the substrate is Melinex ® 329, which is a polyester (2.1. Materials, p. 8395).
At the time of the filing of the present application, one of ordinary skill in the art could have substituted one known element, i.e., a polyester substrate as taught by Macfie, for another, i.e., the substrates disclosed by Papadakis, and the results of the substitution would have been predictable.

Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
2 August 2022